DETAILED ACTION
Applicant’s reply filed on 12/09/2021 is acknowledged.

Specification and Drawing
The disclosure is objected to because of the following informalities: 
Specification discloses only element 270 is listed as “a solder paste pad 270” (see 3rd paragraph on page 2 of specification submitted on 02/14/2019), however, 270 doesn’t exist in the drawings. Drawing lists pad 260 on the capacitor 240 in figure 2. Therefore, specification and drawing objected.
 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpateable over by Graydon et al. (US20080202799, hereinafter) and Miyawaki et al. (US20180084648, hereinafter Miyawaki).

Referring to claim 1, Graydon discloses a printed circuit board (PCB) (figure 3 in view of figure 1) comprising: 
a blind via in a layer of pcb (a via in layer 302); and 
a discrete component (104) vertically embedded within the blind via (the via in 302);
a pad over the discrete component (110).  
  the pad extending laterally beyond the blind via (see figure 3), and a portion of the pad vertically overlapping the uppermost surface of the layer of PCB (110 overlapping uppermost surface of 302).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, it was known that Solder, a metal alloy, used to create a permanent bond between metal workpieces, therefore, material of pad made of solder material in order to have high strength bonding between PCB and electronic component.

Additionally, Miyawaki discloses a pad made of solder paste (24 or 25 or 26 in figures 9-10 in view of figure 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Graydon to have pad made of solder material because use of solder material would provide a 
 
Referring to claim 3, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 1, wherein the discrete component is a decoupling capacitor (paragraph 0029 of Graydon states, “A component 104, for example a decoupling capacitor”).  

Referring to claim 4, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 1, wherein further comprising: 
a conductive pad layered in the blind via below the discrete component (pad 114 under 104 at top surface of 304 in figure 3 of Graydon). 

Referring to claim 5, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 1, wherein vertically embedding the discrete component (104 of Graydon as stated in the rejection of claim 1 above). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein vertically embedding the discrete component comprises: performing a blind via process on the PCB; performing an assembly process on the PCB; and performing a via-in-pad process on the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 6, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 5, the PCB is a multilayer board (multi-layer PCB in fig. 3 of Graydon; paragraph 0028 states, “FIG. 3 shows a structure wherein a component 104 is installed in a two-layer PCB sandwich. The component 104 is embedded in a top PCB layer 302. This may be done before a bottom PCB layer 303 is affixed to the top PCB layer 302”).

No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the blind via process comprises: producing a multilayer board; and performing an ablation process to produce depth of the blind via. The product is what it is not how it’s made by different processes. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 7, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 6 (see the rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a direct laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 8, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 6 (see rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a combination of a mechanical drill with laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 9, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 6 (see rejection in the claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the assembly process comprises: injecting a solder paste into the blind via; plugging the discrete component into the blind via; applying a solder paste on the top layer of the PCB; and performing a reflow to permanently attach the component to the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 10, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 9 (Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is injected using a solder jet printer to control a location and an amount of solder paste to be injected. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 11, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 9 (Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste on using a stencil. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 12, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 9 (Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste using a jet printer. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graydon or Graydon in view of Miyawaki as applied to claim 1 above, and further in view of Jang et al. (US20140146499, hereinafter Jang).

Referring to claims 2, Graydon or Graydon in view of Miyawaki disclose the PCB of claim 1, but fail to disclose wherein the discrete component is vertically embedded under a grid array coupling the PCB to second PCB.
Jang discloses wherein the discrete component (a first decap 313 or a second decap 314) is vertically embedded under a ball grid array (380) coupling the PCB (PCB 310) to an integrated circuit (IC) package (340, figure 3 of Jang; alternatively figure 5 or figure 8 in view of figure 3 of Jang).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Graydon or Graydon in view of Miyawaki to couple the PCB to the package as taught by Jang by well know technique such ball grid array in order to transmit electrical signal, power or ground between two adjacent devices and utilize PCB with components in a minimum space; and paragraph 0031 of Jang states, “A length of a wiring that connects a power supply 


Claims 25 are rejected under 35 U.S.C. 103 as being unpateable over by Wang et al. (US20140247570, hereinafter Wang) and Miyawaki et al. (US20180084648, hereinafter Miyawaki).

Referring to claim 25, Wang discloses a printed circuit board (PCB) (106in figure 2G) comprising: 
a via (a via) connecting an outer layer of PCB (25) to one or more inner layers (23); 
wherein an uppermost one of the one or more inner layers has an uppermost surface (a top surface of 23);
a discrete component (24; paragraph 0025 states, “the electronic components 24 are capacitors such as multi-layer ceramic capacitor”) vertically embedded within the via (vertically embedded in the via);
a pad on the discrete component (261).  
wherein the pad is extending laterally beyond the via (261 laterally beyond the via);
(261 overlapping 23).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Wang to have pad made of solder material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, it was known that Solder, a metal alloy, used to create a permanent bond between metal workpieces, therefore, material of pad made of solder material in order to have high strength bonding between PCB and electronic component.

Additionally, Miyawaki discloses a pad made of solder paste (24 or 25 or 26 in figures 9-10 in view of figure 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Wang to have pad made of solder material because use of solder material would provide a simple and economical way to permanent joint between circuit board with other component when needed.

Claim 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin and Neu as applied to claim 25 above, and further in view of Jang et al. (US20140146499, hereinafter Jang).

Referring to claims 26, Wang or Wang in view of Miyawaki disclose the PCB of claim 25, but fail to disclose wherein the discrete component is vertically embedded under a grid array coupling the PCB to second PCB 

Jang discloses wherein the discrete component (a first decap 313 or a second decap 314) is vertically embedded under a ball grid array (380) coupling the PCB (PCB 310) to an integrated circuit (IC) package (340, figure 3 of Jang; alternatively figure 5 or figure 8 in view of figure 3 of Jang).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Wang or Wang in view of Miyawaki to couple the PCB to the package as taught by Jang by well know technique such ball grid array in order to transmit electrical signal, power or ground between two adjacent devices and utilize PCB with components in a minimum space; and paragraph 0031 of Jang states, “A length of a wiring that connects a power supply pin of the package and the decap is remarkably reduced, compared with another case (e.g., FIG. 1). Therefore, PI is improved, and a decap is embedded at the inside of a PCB, compared with another case, and thus the PCB is free from restriction of mounted space and a wiring. Other power supply pins 343 b and 343c each are connected to the power supply line 311 of the PCB 310 through vias”. 

Referring to claim 27, Wang or Wang in view of Miyawaki disclose the PCB of claim 25, wherein the discrete component is a decoupling capacitor (paragraph 0015 of Wang  and paragraph 0035 of Miyawaki states, “The chip components 30 and the like are chip capacitors, for example; however, if the chip components can be supplied in a state where the chip components are disposed on a carrier tape or the like and can be placed at predetermined positions of the first wiring board 10 by a mounter, the chip components may alternatively be chip resistors or the like. Moreover, the chip component 40 may be a capacitor”).  

Referring to claim 28, Wang or Wang in view of Miyawaki disclose the PCB of claim 25, but fails to disclose a conductive pad layered in the via below the discrete component.
Jang discloses a conductive pad layered in the via below the discrete component (ground pad layer below via at 313 in figure 3 of Jang or 616 and 616 below via at 642 in figure 6 of Jang). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Wang or Wang in view of Miyawaki to couple the PCB to the package as taught by Jang in order to ground other end of the discrete component with the grounding of the circuit board.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-12 and 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                        /PARESH PAGHADAL/Primary Examiner, Art Unit 2847